Exhibit 10.39

FORM OF U.S. EXECUTIVE EMPLOYMENT AGREEMENT
AGREEMENT, dated as of _____________, but effective and binding on the parties
as of the Effective Date (as defined in Section 3) (the “Agreement”), by and
among Aleris International, Inc., a Delaware corporation (together with its
successors and assigns, the “Company”), for purposes of Sections 2(c), 10,
11(i)(ii) and 11(i)(iii) only, Aleris Corporation, a Delaware corporation
(together with its successors and assigns, the “Parent”), and ______________
(the “Executive”).
WHEREAS, the Company desires to continue to employ the Executive, on the terms
and conditions set forth herein.
WHEREAS, the Executive desires to accept such continued employment with the
Company, subject to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the Executive and the Company (the
“Parties”) agree as follows:
1.Employment, Duties and Agreements.
(a)    Employment Duties. The Company hereby agrees to continue to employ the
Executive as its ________________________, and the Executive hereby agrees to
continue to be employed in such position and agrees to serve the Company in such
capacity during the employment period fixed by Section 3 hereof (the “Employment
Period”) upon the terms and conditions set out in this Agreement. The Executive
shall report directly to the Chief Executive Officer of the Company and shall
have such duties and responsibilities as are consistent with the Executive’s
position and as may be assigned by the Chief Executive Officer from time to
time. During the Employment Period, the Executive shall be subject to, and shall
act in accordance with, all reasonable instructions and directions and all
applicable policies and rules of the Company or any subsidiary of the Company to
which the Executive provides services.
(b)    Full Time Service and Other Activities. During the Employment Period,
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive shall devote his full working time, energy and attention
to the performance of his duties and responsibilities hereunder and shall
faithfully and diligently endeavor to promote the business and best interests of
the Company. During the Employment Period, the Executive may not, without the
prior written consent of the Company, directly or indirectly, operate,
participate in the management, operations or control of, or act as an executive,
officer, consultant, agent or representative of, any type of business or service
(other than as an executive of the Company). It shall not, however, be a
violation of the foregoing provisions of this Section 1(b) for the Executive to
(i)  subject to the approval of the Board of Directors of the Company (the
“Board”), serve as an officer or director or otherwise participate in
non-profit, educational, welfare, social, religious and civic organization or
(ii) manage his personal, financial and legal






--------------------------------------------------------------------------------




affairs, so long as any such activities in (i), or (ii) do not interfere with
the performance of his duties and responsibilities to the Company as provided
hereunder.
(c)    Location. In connection with the Executive’s employment by the Company
under this Agreement, the Executive shall be based at the principal executive
offices of the Company, currently located in Beachwood, Ohio, except for such
travel as the performance of the Executive’s duties in the business of the
Company may require.
2.    Compensation.
(a)    Base Salary. As compensation for the agreements made by the Executive
herein and the performance by the Executive of his obligations hereunder, during
the Employment Period, the Company shall pay the Executive, pursuant to the
Company’s normal and customary payroll procedures, a base salary at the rate of
____________ per annum, (the “Base Salary”). During the Employment Period, the
Base Salary will be reviewed annually and is subject to adjustment at the
discretion of the Board, but in no event shall the Company pay the Executive a
Base Salary less than that set forth above unless such reduction is part of, and
consistent with, a cost cutting measure affecting senior management of the
Company generally.
(b)    Annual Bonus. In addition to the Base Salary, for each calendar year that
ends during the Employment Period, the Executive shall be eligible to receive an
annual performance-based bonus award payment (the “Annual Bonus”) determined in
accordance with the terms and conditions set forth in the Company’s annual bonus
plan for that year, with a target Annual Bonus of __% of Base Salary (“Target
Bonus”), up to a maximum of __% of Base Salary. The Target Bonus percentage
shall be reviewed at least annually by the Board and is subject to adjustment at
the discretion of the Board, but may in no event be less than __% of Base
Salary. The Executive shall be paid Annual Bonus amounts, if any, in cash at the
same time as the other senior executives of the Company are paid corresponding
annual performance bonus amounts, but in no event later than two and one-half
(2-1/2) months following the calendar year with respect to which the Annual
Bonus is earned, provided that he is employed hereunder as of the date such
amount is paid, or due to be paid, except as otherwise provided in Section 5
below. If at any time during the Employment Period, the Board decides to
continue, or implement, a bonus program that operates on a quarterly, rather
than an annual basis, such quarterly bonus program will be administered in a
manner consistent with the terms of this Section 2(b). Notwithstanding anything
to the contrary contained herein and without limiting any other rights and
remedies of the Company, if the Executive has engaged in fraud or other
misconduct that contributes to any adverse financial restatements or material
loss, the Company may require repayment by the Executive of any Annual Bonus
that has already been paid, but only to the extent that the original payment
exceeded the lower amount that would have been paid as such Annual Bonus based
on results that reflected such restated financials and/or material loss.
(c)    [Intentionally omitted.]

2



--------------------------------------------------------------------------------




(d)    Benefits and Perquisites. During the Employment Period, except as
provided in the last sentence of this Section 2(d), the Executive shall be
entitled to participate in all employee benefit plans, practices, policies,
programs and arrangements of the Company, and in all perquisites and other
fringe benefits, which are from time to time made available by the Company to
its senior executives generally (collectively, “Benefit Arrangements”), on the
terms and conditions of the applicable Benefit Arrangement; and the perquisites
in effect at the Effective Date shall continue unless and until changed by the
Board; provided, however, that nothing contained herein shall in any way
interfere with the Company’s right to terminate, modify or amend any Benefit
Arrangement (including perquisites) in accordance with its terms. For the
avoidance of doubt, the Executive shall not be eligible to participate during
the Employment Period in any plan, practice, policy, program or arrangement that
provides benefits in the nature of severance or continuation pay, and shall not
be entitled to any severance pay, upon termination of his employment under this
Agreement, other than as set forth in this Agreement.
(e)    Vacation. The Executive shall be entitled to vacation time during the
Employment Period on no less favorable a basis than applied to him immediately
prior to the Effective Date.
(f)    Reimbursement. The Company shall reimburse the Executive for all
reasonable business expenses upon the presentation of statements of such
expenses in accordance with the Company’s policies and procedures in force as of
the Effective Date or as such policies and procedures may be modified with
respect to all senior executive officers of the Company.
3.    Employment Period. The Employment Period shall commence on and be
effective as of _____________ (such date, the “Effective Date”) and shall
terminate on the third anniversary of the Effective Date, provided that on the
third anniversary of the Effective Date and on each anniversary thereafter, the
Employment Period shall automatically be extended for an additional one-year
period unless either (i) the Executive provides the Company with a Notice of
Termination in accordance with Section 4(a) at least sixty (60) days before any
such anniversary (as of any date of determination, the anniversary date on which
the Employment Period is then scheduled to expire shall be referred to herein as
the “Scheduled Termination Date”) or (ii) the Company provides the Executive
with a Notice of Termination in accordance with Section 4(a) at least six (6)
months before the Scheduled Termination Date. Notwithstanding the foregoing, the
Executive’s employment hereunder may be terminated prior to the Scheduled
Termination Date upon the earliest to occur of any one of the following events
(in which case the Employment Period shall terminate as of the applicable Date
of Termination (as defined below)):
(a)    Death. The Executive’s employment hereunder shall terminate upon his
death.
(b)    Disability. The Company shall be entitled to terminate the Executive’s
employment hereunder for “Disability” if, as a result of the Executive’s

3



--------------------------------------------------------------------------------




incapacity due to physical or mental illness or injury, the Executive (i) has
become eligible to receive long-term disability benefits under the Company’s
long-term disability plan applicable to the Executive, or (ii) if no such
long-term disability plan is applicable to the Executive, the Executive has been
unable to perform his duties hereunder for a period of ninety (90) consecutive
days or a period of ninety (90) days in any one hundred eighty (180) day period.
(c)    Cause. The Company may terminate the Executive’s employment hereunder for
Cause. For purposes of this Agreement, the term “Cause” shall mean: (i) a
material breach by the Executive of this Agreement; (ii) other than as a result
of physical or mental illness or injury, continued failure of the Executive to
perform substantially the Executive’s duties hereunder; (iii) gross negligence
by the Executive, or willful misconduct by the Executive (including willful
violation of written rules, regulations, procedures or instructions relating to
the conduct of employees of the Company generally), which in either case causes
(or should reasonably be expected to cause) material harm to the Company or the
Parent (including indirectly through their subsidiaries); (iv) material failure
by the Executive to use his best reasonable efforts to follow lawful
instructions of the Board or the Executive’s direct supervisor; or (v) the
Executive is indicted for, or pleads nolo contendere to, a felony involving
moral turpitude or other serious crime involving moral turpitude. In the case of
clauses (i), (ii), (iii) and (iv) above, the Company shall provide notice to the
Executive indicating in reasonable detail the events or circumstances that it
believes constitute Cause hereunder, and provide the Executive with thirty (30)
days after delivery of such notice to cure such purported Cause before
termination of the Executive’s employment hereunder for Cause. For avoidance of
doubt, placing the Executive on paid leave for up to 60 days during which the
Company continues to provide the Executive with the Base Salary and other
compensation and benefits required under Section 2 of this Agreement, pending
the Board’s determination of whether there is a basis to terminate the Executive
for Cause, will not by itself constitute a termination of the Executive’s
employment hereunder or provide the Executive with Good Reason to resign his
employment until after such 60 day period has elapsed without reinstatement or
delivery of a Notice of Termination by the Company (it being understood that
such 60 day leave period shall be deemed to coincide with the 60 day Company
cure period set forth in Section 3(e) of this Agreement). If, subsequent to the
Executive’s termination of employment hereunder for other than Cause, or
subsequent to the Company providing notice of non-renewal subject to Section
3(a), it is determined in good faith by the Board that the Executive’s
employment could have been terminated for Cause pursuant to clause (v) of this
Section 3(c), the Executive’s employment shall, at the election of the Board, be
deemed to have been terminated for Cause retroactively to the date the events
giving rise to Cause occurred.
(d)    Without Cause. The Company may terminate the Executive’s employment
hereunder during the Employment Period without Cause.
(e)    Voluntarily. The Executive may voluntarily terminate his employment
hereunder, with or without Good Reason, provided that in the case of a
termination without a claim of Good Reason the Executive provides the Company
with

4



--------------------------------------------------------------------------------




notice of his intent to terminate his employment at least sixty (60) days in
advance of the Date of Termination (as defined in Section 4(b) below), and that
in the case of a termination by the Executive with a claim of Good Reason, the
Executive complies with all requirements set forth in the following sentence.
For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following, without the Executive’s prior written consent: (i) a material
reduction in the Executive’s Base Salary or Annual Bonus opportunity, unless
such reduction is part of, and consistent with, a cost cutting measure affecting
senior management generally; (ii) a material diminution in the Executive’s
position, duties, responsibilities or reporting relationships; (iii) a material
breach by the Company or the Parent of any material economic obligation under
this Agreement or under any equity award agreements between Parent and the
Executive; or (iv) a change of the Executive’s principal place of employment to
a location more than seventy-five (75) miles from such principal place of
employment as of the Effective Date; provided that Good Reason shall not exist
unless (x) the Executive first provides written notice to the Company indicating
in reasonable detail the events or circumstances believed by the Executive to
constitute Good Reason within sixty (60) days of the occurrence of such events
or circumstances (or, in the case of clause (ii), within sixty (60) days of the
Executive’s actual or constructive knowledge of such events or circumstances),
(y) the Company shall have failed to cure such events and circumstances within
sixty (60) days after such notice is given, and (z) the Executive terminates his
employment on at least ten (10) days notice within one hundred and thirty (130)
days of the occurrence of such events or circumstances (or, in the case of
clause (ii), within one hundred and thirty (130) days of the Executive’s actual
or constructive knowledge thereof). At any time after the Executive provides
notice to the Company expressing his belief that events or circumstances giving
rise to Good Reason have occurred, the Company may direct that the Executive
provide services from his residence and not on the Company’s premises, or may
direct the Executive to perform no services at all, in each case for a period no
longer than 60 days, provided that the Company shall continue to provide the
Executive with the Base Salary and other compensation and benefits required
under Section 2 of this Agreement.
4.    Termination Procedure.
(a)    Notice of Termination. Any termination of the Executive’s employment
hereunder by either Party (other than a termination on account of the death of
the Executive) shall be communicated by written “Notice of Termination” to the
other party hereto in accordance with Section 11(a).
(b)    Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated pursuant to Section 3(b) or
3(c), the date the Executive receives Notice of Termination from the Company;
(iii) if the Executive voluntarily terminates his employment without a claim of
Good Reason, the date specified in the notice given pursuant to Section 3(e),
which shall not be less than sixty (60) days after the Notice of Termination;
(iv) if the Executive voluntarily terminates his employment with a claim of Good
Reason, on the date selected by the Executive in accordance with Section 3(e)
above; (v) if the Executive’s employment is terminated for

5



--------------------------------------------------------------------------------




any other reason, the date on which a Notice of Termination is given or any
later date set forth in such Notice of Termination.
5.    Termination Payments.
(a)    Without Cause or for Good Reason.
(i)    Subject to Section 5(f) of this Agreement, in the event that the Company
terminates the Executive’s employment hereunder not for Cause, or the Executive
terminates his employment hereunder with Good Reason, in each case prior to the
Scheduled Termination Date, the Executive shall be entitled to:
(A)    any earned but unpaid Base Salary, any unused vacation if required by
law, any unreimbursed expenses through the Date of Termination, and any amount
or benefit then or thereafter due (after taking into account the effects of such
termination) under the then-applicable terms of any applicable plan, program,
agreement or benefit of the Company or its affiliates (e.g., equity awards,
401(k) accounts, unreimbursed medical benefits, indemnification rights, etc.)
(the “Accrued Benefits”);
(B)    to the extent not yet fully paid, any earned Annual Bonus for the last
immediately prior calendar year during the Employment Period whether or not such
Annual Bonus has yet become due for payment (the “Prior Year Bonus”);
(C)    a cash payment (the “Severance Payment”) equal to ______________ times
the sum of (i) the Base Salary and (ii) the average of the Executive’s earned
Annual Bonuses (whether or not actually paid) for the two (2) most recent
calendar years ended prior to the Date of Termination;
(D)    subject to Section 11(m), continuation of all medical benefits for
____________________ following the Date of Termination for the Executive and his
eligible dependents that are substantially similar to those then provided to
senior executive officers of the Company generally (“Welfare Benefit
Continuation”), it being understood that the Company may provide the portion of
such coverage that can be obtained by the Executive pursuant to his rights under
the Consolidated Omnibus Budget Reconciliation Act, as amended (“COBRA”) by
paying the excess of the Executive’s applicable COBRA premiums, over the
premiums the Executive would have been required to pay for such portion of such
coverage if his employment hereunder had continued.
(ii)    The Accrued Benefits shall be paid/provided following the Date of
Termination in accordance with the terms of the applicable plan, program,
agreement or benefit or as required by law. The Prior Year Bonus, if any, shall
be paid in cash when annual bonus amounts are paid to other senior executives of
the Company generally but in no event later than two and one-half (2-1/2) months
following the calendar year with respect to which such Prior Year Bonus was
earned. The Severance

6



--------------------------------------------------------------------------------




Payment shall be paid in cash in substantially equal installments over eighteen
(18) months following the Date of Termination, consistent with the Company’s
payroll practices, with any installment due to be paid prior to the date that
the condition described in Section 5(f)(i) has been satisfied being accumulated
and paid within fifteen (15) days after such condition is satisfied, and with
the last installment being paid no later than the ___________ anniversary of the
Date of Termination, provided, however, that if the Company’s payroll practices
change after the Executive has begun to receive payments under this
Section 5(a), the Executive shall continue to receive payments in accordance
with the schedule in effect at the time that the Executive began to receive
payments under this Section 5(a).
(b)    Cause or Voluntary Resignation Other than for Good Reason. If the
Executive’s employment hereunder is terminated by the Company for Cause or
voluntarily by the Executive other than (x) for Good Reason or (y) in a
termination to which Section 5(e) applies, the Company shall pay/provide the
Executive the Accrued Benefits following the Date of Termination in accordance
with the terms of the applicable plan, program, agreement or benefit or as
required by law, and, other than with respect to the Accrued Benefits, the
Company will have no further obligations to the Executive hereunder.
(c)    Death or Disability. If the Executive’s employment hereunder is
terminated on or prior to the Scheduled Termination Date as a result of the
Executive’s death or Disability, the Company shall pay the Executive or the
Executive’s estate, as the case may be: (i) the Accrued Benefits, to be
paid/provided following the Date of Termination in accordance with the terms of
the applicable plan, program, agreement or benefit or as required by law;
(ii) the Prior Year Bonus (to the extent not yet fully paid), to be paid in cash
when annual bonus amounts are paid to other senior executives of the Company
generally but in no event later than two and one-half (2-1/2) months following
the calendar year with respect to which such Prior Year Bonus was earned; and
(iii) a pro-rata Annual Bonus (“Pro-Rata Bonus”), determined by multiplying the
Executive’s Target Bonus as of the Date of Termination (disregarding, for the
purpose of determining the Target Bonus, any reduction in Base Salary occurring
on or after the Effective Date) by a fraction, the numerator of which the number
of days the Executive was employed with the Company during the calendar year in
which his employment hereunder terminates and the denominator of which is 365
(the “Pro-Ration Fraction”), to be paid in cash within thirty (30) days after
the Date of Termination; provided, however, that to the extent necessary to
preserve the Company’s tax deduction of the Annual Bonus under Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”), the Parties agree to
negotiate in good faith to make adjustments to the method of determining the
Pro-Rata Bonus.
(d)    Non-Renewal by the Company. If the Company elects, pursuant to the first
sentence of Section 3 of this Agreement, not to extend the Employment Period and
the Executive’s employment hereunder ends on the Scheduled Termination Date,
then subject to Section 5(f) hereof, the Executive shall be entitled to receive:
(i) the Accrued Benefits, to be paid/provided in accordance with the terms of
the applicable plan, program, agreement or benefit or as required by law; (ii) a
cash payment (the “Non-

7



--------------------------------------------------------------------------------




Renewal Payment”) equal to the sum of the Base Salary as of the Scheduled
Termination Date (disregarding, for this purpose, any reduction in the Base
Salary that occurred after the Effective Date) and the average of the
Executive’s earned Annual Bonuses for the two (2) calendar years ended
immediately prior to the Scheduled Termination Date, to be paid in substantially
equal installments consistent with the Company’s payroll practices over the 12
months following the Scheduled Termination Date, with any installment due to be
paid prior to the date that the condition described in Section 5(e)(i) has been
satisfied being accumulated and paid within fifteen (15) days after such
condition is satisfied, and with the last installment being paid on or before
the first anniversary of the Scheduled Termination Date, provided, however, that
if the Company’s payroll practices change after the Executive has begun to
receive payments under this Section 5(d), the Executive shall continue to
receive payments in accordance with the schedule in effect at the time that the
Executive began to receive payments under this Section 5(d); and (iii)  Welfare
Benefits Continuation for the twelve (12) month period following the Scheduled
Date of Termination.
(e)    Non-Renewal by the Executive. If the Executive elects, pursuant to the
first sentence of Section 3 of this Agreement, not to extend the Employment
Period, and the Executive’s employment hereunder ends on the Scheduled
Termination Date, then, subject to Section 5(f) hereof, the Executive shall be
entitled to receive (i) the Accrued Benefits, to be paid/provided in accordance
with the terms of the applicable plan, program, agreement or benefit or as
required by law, and (ii) a cash amount equal to (A) the annual bonus that the
Executive would have received for such year under Section 2(b) above if he had
remained employed hereunder indefinitely, determined under the Company’s annual
bonus plan for such year and based on the extent to which objective performance
goals were actually achieved, with any subjective and personal performance goals
all deemed achieved at target, and with no negative, or positive, discretion
exercised in determining the size of the annual bonus, multiplied by (B) the
Pro-Ration Fraction, such amount to be paid at the time the annual bonus of such
year would have been due to be paid under Section 2(b) above if the Executive
had remained employed hereunder indefinitely.
(f)    Conditions Precedent. The payments and benefits provided under
Sections 5(a), 5(d) and 5(e) of this Agreement (other than the Accrued Benefits)
are subject to and conditioned upon (i) the Executive having provided, within
thirty (30) days after the Date of Termination (or such greater period as
required by law), an irrevocable waiver and general release of claims in the
form attached hereto as Exhibit A (as such form may be revised by the Company to
comply with changes in law) that has become effective in accordance with its
terms and (ii) satisfying the requirements of Section 11(l)(ii) of this
Agreement. The Executive shall, upon request by the Company, be required to
repay to the Company (net of any taxes paid by the Executive or the Company on
such payments), and the Company shall have no further obligation to pay, the
Severance Payment, the Non-Renewal Payment, or the cash payment described in
clause (ii) of Section 5(e), as applicable, in the event the Executive
materially breaches, at any time prior to eighteen (18) months after the Date of
Termination, his obligations under Sections 7 or 8 hereof; provided, however,
that, except in cases of willful

8



--------------------------------------------------------------------------------




misconduct, the Executive shall first be provided a fifteen (15) day cure period
to cease, and to cure, such breach.
(g)    No Mitigation; No Offset. The Executive shall be under no obligation to
seek other employment after the Date of Termination, and there shall be no
offset against amounts or benefits due to him under this Agreement or otherwise
on account of any remuneration or benefits provided by any subsequent employer.
(h)    As of the Termination Date, the Executive’s employment with the Company,
the Parent, and all of their affiliates shall terminate, and the Executive shall
be deemed to have resigned, effective immediately, from all directorships and
other positions he held at any of the foregoing entities.
6.    Legal Fees; Indemnification; Directors’ & Officers’ Liability Insurance.
(a)    Legal Fees. In the event of any contest or dispute between the Parties or
between the Executive and the Parent, each of the Parties shall be responsible
for its or his respective legal fees and expenses; provided that, if the
Executive prevails on any material issue in any action in which the Executive’s
rights or obligations under this Agreement or under any equity award agreements
between Parent and the Executive are at issue, the Company shall reimburse the
Executive for all reasonable legal fees and expenses incurred by him in
connection with such action. For purposes of the preceding sentence, reasonable
legal fees shall not include any legal fees awarded on a contingency basis to
the extent such fees would exceed a reasonable fee based on the hours actually
expended by such legal counsel multiplied by the counsel’s normal hourly billing
rate.
(b)    Indemnification. The Executive will be entitled to indemnification, and
prompt advancement of fees, costs and expenses, on the same terms as
indemnification and advancement is made available to other senior executives of
the Company, whether through the Company’s bylaws or otherwise.
(c)    D&O Coverage. During the Employment Period and for __________ thereafter,
the Executive shall be entitled to the same directors’ and officers’ liability
insurance coverage that the Company provides generally to its other directors
and officers, as may be altered from time to time for such directors and
officers.
7.    Non-Solicitation. During the Employment Period (except as reasonably
necessary and appropriate in connection with carrying out his duties hereunder)
and for _________________ thereafter, the Executive hereby agrees not to,
directly or indirectly, solicit or hire or assist any other person or entity in
soliciting or hiring any employee of the Company or any of its affiliates to
perform services for any entity (other than the Company or its affiliates), or
attempt to induce any such employee to leave the employ of the Company or its
affiliates, or solicit, hire or engage on behalf of himself or any other Person
(as defined below) any employee of the Company or anyone who was employed by the
Company during the six-month period preceding such hiring or engagement.

9



--------------------------------------------------------------------------------




8.    Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement.
(a)    Confidentiality. The Executive hereby agrees that, during the Employment
Period (except as reasonably necessary and appropriate in connection with
carrying out his duties hereunder) and thereafter, he will hold in strict
confidence any Confidential Information related to the Company and its
affiliates. For purposes of this Agreement, the term “Confidential Information”
shall mean all confidential or proprietary information of the Company or any of
its affiliates (in whatever form) which is not generally known to the public,
including without limitation any inventions, processes, methods of distribution,
customer lists or customers’ or trade secrets. Nothing in this Agreement or
elsewhere shall prohibit, or otherwise restrict, the Executive from making
truthful statements and disclosing documents and information: (i) when required
to comply with applicable federal, state or local laws, pursuant to any subpoena
or other written or oral request by any court or governmental authority,
provided, that the Executive (a) notify the Company in writing and provide a
copy to the Company of such subpoena or other request if in writing, and/or
disclose the nature of the request for information if oral, within two (2)
business days from the Executive’s actual notice of the service of such subpoena
or other request, (b) consult with and assist the Company (at the Company’s
reasonable request and sole expense) in seeking a protective order or request
for other appropriate relief from disclosure, and (c) in the event that such
protective order or other relief is not obtained, shall disclose only that
portion of the Confidential Information which, based on the written advice of
the legal counsel selected by the Executive and paid for by the Company, is
legally required to be disclosed; (ii) in confidence to an attorney or other
licensed tax and/or professional advisor, subject, in each case, to that
individual being informed of this confidentiality obligation and agreeing to
keep such information confidential, for the sole purpose of securing
professional advice; or (iii) in good faith during the course of any proceeding
under Section 11(i)(ii) of this Agreement.
(b)    Non-Competition. The Executive and the Company agree that the Parent
and/or the Company would likely suffer significant harm from the Executive’s
competing with the Company or the Parent (including for this purpose their
subsidiaries) during the Employment Period and for some period of time
thereafter. Accordingly, the Executive agrees that he will not, during the
Employment Period and for a period of _______ following the Date of Termination,
directly or indirectly, become employed by, engage in business with, serve as an
agent or consultant to, become a partner, member, principal, stockholder or
other owner (other than a holder of less than 1% of the outstanding voting
shares of any publicly held company) of, any Person competitive with, or
otherwise perform services relating to, the business of the Company (including
for this purpose the businesses of its Parent and of the Parent’s subsidiaries)
at the time of the termination (the “Business”) (whether or not for
compensation). For purposes of this Agreement, the term “Person” shall mean any
individual, partnership, corporation, limited liability company, unincorporated
organization, trust or joint venture, or a governmental agency or political
subdivision thereof that is engaged in the Business, or otherwise competes with
the Company or its affiliates, anywhere in which the Company or its affiliates
engage in or intend to engage in the Business or where the Company or its
affiliates’ customers are located.

10



--------------------------------------------------------------------------------




(c)    Return of Company Documents. The Executive hereby agrees that, upon the
termination of the Employment Period, he shall not take, without the prior
written consent of the Company, any drawing, blueprint, specification or other
document (in whatever form) of the Company or its affiliates, which is of a
confidential nature relating to the Company or its affiliates, or, without
limitation, relating to its or their methods of distribution, or any description
of any formulas or secret processes and will return any such information (in
whatever form) then in his possession. Subject only to the Executive’s duty to
hold in strict confidence all Confidential Information of the Company and its
affiliates and his other obligations under this Agreement, the Executive shall
be permitted to retain and use his rolodex (and electronic equivalents);
documents and data relating to his personal entitlements and obligations; and
any other items that the Company approves.
(d)    Non-Disparagement. The Executive hereby agrees not to defame or disparage
the Company, its affiliates and their respective officers, directors, members or
executives. The Executive hereby agrees to cooperate with the Company and its
affiliates, upon reasonable request, in refuting any defamatory or disparaging
remarks by any third party made in respect of the Company or its affiliates or
their directors, members, officers or executives.
9.    Injunctive Relief. The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to the Company and its affiliates
in the event that the Executive breaches any of the restrictive covenants
provided in Sections 7 and 8 hereof. In the event that the Executive breaches
any such restrictive covenant, the Company or any of its affiliates shall be
entitled to an injunction restraining the Executive from violating such
restrictive covenant (without posting any bond). If the Company or one of its
affiliates shall institute any action or proceeding to enforce any such
restrictive covenant, the Executive hereby waives the claim or defense that the
Company or such affiliate has an adequate remedy at law and agrees not to assert
in any such action or proceeding the claim or defense that the Company has an
adequate remedy at law. The foregoing shall not prejudice the Company’s right to
seek any other relief to which it may be entitled.
10.    280G Tax Treatment. If, after the Effective Date, it shall be determined
that any payment or benefit (including, without limitation, the issuance of
common shares, and the granting, vesting, exercising or termination of stock
options, restricted stock units or other equity awards) to or for the benefit of
the Executive under this Agreement or any other plan, program, agreement or
arrangement of the Company, the Parent, or any of their affiliates would be
subject to the excise tax, and loss of tax deduction, under Sections 280G and
4999 of the Code, to the extent such relief is available, upon written request
by the Executive and his waiver of any right to payment or such benefit, the
Company and the Parent shall use their best reasonable efforts to secure
approval of such payment or benefit in a shareholder vote in a manner intended
to comply with the rules and regulations promulgated under Section 280G(b)(5) of
the Code.

11



--------------------------------------------------------------------------------




11.    Miscellaneous.
(a)    Notices. Any notice or other communication required or permitted under
this Agreement shall be effective only if it is in writing and shall be deemed
to be given when delivered personally or four days after it is mailed by
registered or certified mail, postage prepaid, return receipt requested or one
day after it is sent by a reputable overnight courier service and, in each case,
addressed as follows (or if it is sent through any other method agreed upon by
the parties):
If to the Company:
Aleris International, Inc.
25825 Science Park Drive, Suite 400
Beachwood, Ohio 44122
Attention: Steven J. Demetriou
If to the Parent:
To the address set forth in the equity award agreements for the Parent
If to the Executive:
During the Employment Period, to his principal office at the Company, and after
the Employment Period to his principal residence as listed in the records of the
Company or to such other address as any Party may designate by notice to the
others.
(b)    Entire Agreement. This Agreement, including its exhibits and schedules,
shall constitute the entire agreement and understanding among the Parties hereto
with respect to the Executive’s employment hereunder and supersedes and is in
full substitution for any and all prior understandings or agreements (whether
written or oral) with respect to the Executive’s employment. For the avoidance
of doubt, nothing in this Section 11(b) shall be read to affect the Executive’s
rights to the Accrued Benefits determined as of the Effective Date. The Company
represents and warrants that it has obtained the approval of any person or body
whose approval is necessary as of the Effective Date to carry out the terms of
this Agreement. In the event of any conflict between the provisions of this
Agreement (including its Exhibits and Schedules) and the provisions of any other
document, the provisions of this Agreement shall control unless the Parties
otherwise agree in a signed writing that specifically identifies the provisions
of this Agreement whose control is being waived.
(c)    Amendment; No Waiver. This Agreement may be amended only by an instrument
in writing signed by the Parties that specifically identifies the provisions
being amended, and the application of any provision hereof may be waived only by
an instrument in writing that specifically identifies the provision whose
application is being waived and that is signed by the person against whom or
which enforcement of such

12



--------------------------------------------------------------------------------




waiver is sought. The failure of any Party at any time to insist upon strict
adherence to any provision hereof shall in no way affect the full right to
insist upon strict adherence at any time thereafter, nor shall the waiver by any
Party of a breach of any provision hereof be taken or held to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself or a
waiver of any other provision of this Agreement. No failure or delay by either
Party in exercising any right or power hereunder will operate as a waiver
thereof, nor will any single or partial exercise of any such right or power, or
any abandonment of any steps to enforce such a right or power, preclude any
other or further exercise thereof or the exercise of any other right or power.
(d)    No Construction Against Drafter. The Parties acknowledge and agree that
each Party has reviewed and negotiated the terms and provisions of this
Agreement and has had the opportunity to contribute to its revision.
Accordingly, the rule of construction to the effect that ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Rather, the terms of this Agreement shall be construed fairly
as to both Parties and not in favor or against either Party.
(e)    Assignment. This Agreement is binding on and is for the benefit of the
Parties hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. This Agreement is personal to
the Executive. Neither this Agreement nor any right or obligation hereunder may
be assigned by the Executive, without the prior written consent of the Company
or except by will or the laws of descent and distribution, and any purported
assignment in violation of this Section 11(e) shall be void.
(f)    Assumption of Agreement. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume this
Agreement in the same manner and to the same extent that the Company would have
been required to perform it if no such succession had taken place. As used in
the Agreement, “the Company” shall mean both the Company as defined above and
any such successor that assumes this Agreement, by operation of law or
otherwise.
(g)    Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to either Party; provided, however, that in the event that
any court of competent jurisdiction shall finally hold in a non-appealable
judicial determination that any provision of Section 7 or 8 (whether in whole or
in part) is void or constitutes an unreasonable restriction against the
Executive, such provision shall not be rendered void but shall be deemed to be
modified to the minimum extent necessary

13



--------------------------------------------------------------------------------




to make such provision enforceable for the longest duration and the greatest
scope as such court may determine constitutes a reasonable restriction under the
circumstances. Subject to the foregoing, upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
(h)    Tax Withholding. The Company may withhold from any amounts payable to the
Executive hereunder all federal, state, city, foreign or other taxes that the
Company may reasonably determine are required to be withheld pursuant to any
applicable law or regulation (it being understood that the Executive shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein).
(i)    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial; Service of
Process.
(i)    This Agreement shall be governed by and construed in accordance with its
express terms, and otherwise in accordance with the laws of the State of
Delaware without reference to its principles of conflicts of law.
(ii)    Except as otherwise specifically provided herein, the Parties and the
Parent each hereby irrevocably submits to the exclusive jurisdiction of any
court of the United States located in the State of Delaware or in a State Court
in Delaware over any dispute between them that arises out of or relates to this
Agreement, the Executive’s employment with the Company, or any termination of
such employment. Except as otherwise specifically provided in this Agreement,
the Parties and the Parent undertake not to commence any suit, action or
proceeding based on any dispute between them that arises out of or relates to
this Agreement, the Executive's employment with the Company, or any termination
of such employment in a forum other than a forum described in this
Section 11(i)(ii); provided, however, that nothing herein shall preclude either
Party or the Parent from bringing any suit, action or proceeding in any other
court for the purposes of enforcing the provisions of this Section 11(i) or
enforcing any judgment obtained by the Company. The agreement of the Parties and
the Parent to the forum described in this Section 11(i)(ii) is independent of
the law that may be applied in any suit, action, or proceeding, and the Parties
agree to such forum even if such forum may under applicable law choose to apply
non-forum law. The Parties and the Parent waive, to the fullest extent permitted
by applicable law, any objection which they now or hereafter have to personal
jurisdiction or to the laying of venue of any such suit, action or proceeding
brought in an applicable court described in Section 11(i)(ii), and the Parties
and the Parent agree that they shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court. The
Parties and the Parent agree that, to the fullest extent permitted by applicable
law, a final and non-appealable judgment in any suit, action or proceeding
brought in any applicable court described in Section 11(i)(ii) shall be
conclusive and binding upon the Parties and the Parent and may be enforced in
any other jurisdiction.

14



--------------------------------------------------------------------------------




(iii)    THE PARTIES AND THE PARENT EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD
IN ANY COURT.
(j)    Each of the Parties and the Parent hereto agrees that this Agreement
involves at least $100,000 and that this Agreement has been entered into in
express reliance on Section 2708 of Title 6 of the Delaware Code. Each of the
Parties and the Parent hereto irrevocably and unconditionally agrees (i) that
service of process may be made on such Party or the Parent by mailing copies of
such process to such Party or the Parent at such Party’s or the Parent’s address
as specified in Section 11(a) and (ii) that service made pursuant to clause (i)
above shall, to the fullest extent permitted by applicable law, have the same
legal force and effect as if served upon such Party or the Parent personally
within the State of Delaware.
(k)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. Signatures delivered by facsimile (including by “pdf”)
shall be deemed effective for all purposes.
(l)    Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.
(m)    Section 409A.
(i)    It is the intention of the Parties that this Agreement comply with the
requirements of Section 409A of the Code, and this Agreement will be interpreted
in a manner intended to comply with Section 409A. All payments under this
Agreement are intended to be excluded from the requirements of Section 409A of
the Code or be payable on a fixed date or schedule in accordance with
Section 409A(a)(2)(iv) of the Code. The Parties agree to negotiate in good faith
to make amendments to this Agreement as the Parties mutually agree are necessary
or desirable to avoid the imposition of taxes or penalties under Section 409A of
the Code. To the extent that reimbursements or in-kind benefits due to the
Executive under this Agreement constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid to the Executive in a manner consistent with Treasury Regulations
Section 1.409A-3(i)(1)(iv). Notwithstanding the foregoing, the Executive shall
be solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on or for the account of the Executive in connection with
payments and benefits provided in accordance with the terms of this Agreement
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold the Executive (or any beneficiary) harmless from any or all of
such taxes or penalties.

15



--------------------------------------------------------------------------------




(ii)    Notwithstanding anything in this Agreement or elsewhere to the contrary,
in the event that the Executive is deemed to be a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) and the Executive is not “disabled”
within the meaning of Section 409A(a)(2)(C), no payments hereunder that are
“deferred compensation” subject to Section 409A of the Code shall be made to the
Executive prior to the date that is six (6) months after the date of the
Executive’s “separation from service” (as defined in Section 409A of the Code)
or, if earlier, the Executive’s date of death. Following any applicable six (6)
month delay, all such delayed payments will be paid in a single lump sum on the
earliest permissible payment date. For purposes of Section 409A of the Code,
each of the payments that may be made under Sections 5(a) and 5(d) are
designated as separate payments for purposes of Treasury Regulations
Section 1.409A-1(b)(4)(i)(F), 1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v)(B).
(iii)    For purposes of this Agreement, with respect to payments of any amounts
that are considered to be “deferred compensation” subject to Section 409A of the
Code, references to “termination of employment” (and substantially similar
phrases) shall be interpreted and applied in a manner that is consistent with
the requirements of Section 409A. The Executive shall have no duties or
obligations after the Date of Termination that are inconsistent with his having
a “separation of service” as of the Date of Termination for purposes of Section
409A of the Code.
(iv)    Executive’s right to any deferred compensation, as defined under
Section 409A of the Code, shall not be subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, garnishment by
creditors, or borrowing, to the extent necessary to avoid tax, penalties and/or
interest under Section 409A of the Code.
(n)    Definition of Initial Investors. The terms “Initial Investors” and
“Initial Investors and their affiliates” as used in the Aleris Corporation
(f/k/a Aleris Holding Company) 2010 Equity Incentive Plan (the “Plan”) and in
all equity awards heretofore and hereafter granted to Executive under the Plan,
including, without limitation, as applied to the “Change of Control” definition
under the Plan and as used in this Agreement, is hereby modified, without any
further action required by any party, so that such terms are understood to
include only Oaktree Capital Management, L.P. and its Affiliates and to exclude
Apollo Management VII, L.P. and its Affiliates.

16



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
EXECUTIVE

Name:
ALERIS INTERNATIONAL, INC.

Name:
Title:



17



--------------------------------------------------------------------------------




ACCEPTED AND AGREED as to Sections 2(c), 10, 11(i)(ii) and 11(i)(iii) only on
this ____ day of __________, _________.
ALERIS CORPORATION
By:
________________________________
Name:
Title:









--------------------------------------------------------------------------------




Exhibit A
RELEASE OF CLAIMS
1.    Release of Claims
In partial consideration of the payments and benefits described in Section
[5(a)] [5(d)] [and 5(e)] of the Employment Agreement dated as of ___________,
between Aleris International, Inc., a Delaware corporation (together with its
successors and assigns, the “Company”), and the undersigned (“Executive”), to
which Executive agrees that Executive is not entitled until and unless Executive
executes this Release and it becomes effective in accordance with the terms
hereof, Executive, for and on behalf of himself and his heirs, successors and
assigns, subject to the last two sentences of this Section 1, hereby waives and
releases any employment, compensation or benefit-related common law, statutory
or other complaints, claims, charges or causes of action of any kind whatsoever,
both known and unknown, in law or in equity, which Executive ever had, now has
or may have against the Company and its shareholders, parents, subsidiaries,
successors, assigns, directors, officers, partners, members, managers,
employees, trustees (in their official and individual capacities), employee
benefit plans and their administrators and fiduciaries (in their official and
individual capacities), representatives or agents, and each of their affiliates,
successors and assigns, (collectively, the “Releasees”) by reason of acts or
omissions which have occurred on or prior to the date that Executive signs this
Release, including, without limitation, any complaint, charge or cause of action
arising out of Executive’s employment or termination of employment, or any term
or condition of that employment, or arising under federal, state or local laws
pertaining to employment, including the Age Discrimination in Employment Act of
1967 (“ADEA,” a law which prohibits discrimination on the basis of age), the
Older Workers Benefit Protection Act, the National Labor Relations Act, the
Civil Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII
of the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as
amended, and any other federal, state and local laws relating to discrimination
on the basis of age, sex or other protected class, all claims under federal,
state or local laws for express or implied breach of contract, wrongful
discharge, defamation, intentional infliction of emotional distress, and any
related claims for attorneys’ fees and costs. Executive further agrees that this
Agreement may be pleaded as a full defense to any action, suit, arbitration or
other proceeding covered by the terms hereof which is or may be initiated,
prosecuted or maintained by Executive, Executive’s descendants, dependents,
heirs, executors, administrators or permitted assigns. By signing this Release,
Executive acknowledges that Executive intends to waive and release any rights
known or unknown that Executive may have against the Releasees under these and
any other laws; provided that Executive does not waive or release claims with
respect to (i) any rights that arise under, or are preserved by, Section 5 of
the Employment Agreement, (ii) any rights against any Releasee (other than the
Company, the Parent, and their affiliates) that do not arise out of, or relate
to, the Executive’s employment with the Company, his service for the Company and
the Parent, or the termination thereof, (iii) any claims which may not be




--------------------------------------------------------------------------------




released as a matter of law, or (iv) rights asserted as counter-claims
(collectively, the “Unreleased Claims”).
2.    Proceedings
Executive acknowledges that Executive has not filed any complaint, charge, claim
or proceeding, except with respect to an Unreleased Claim, if any, against any
of the Releasees before any local, state or federal agency, court or other body
(each individually a “Proceeding”) that he has not disclosed to the Company, and
that he will use his best reasonable efforts to discontinue any such Proceeding.
Executive represents that Executive is not aware of any basis on which such a
Proceeding could reasonably be instituted. Executive (i) acknowledges and agrees
that Executive will not initiate or cause to be initiated on his behalf any
Proceeding and will not participate in any Proceeding, in each case, except as
required by law; and (ii) waives any right Executive may have to benefit in any
manner from any relief (whether monetary or otherwise) arising out of any
Proceeding, including any Proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”). Further, Executive understands that, by
executing this Release, Executive will be limiting the availability of certain
remedies that Executive may have against the Company and limiting also the
ability of Executive to pursue certain claims against the Releasees.
Notwithstanding the above, nothing in Section 1 or 2 of this Release shall
prevent Executive from (i) initiating or causing to be initiated on his behalf
any complaint, charge, claim or proceeding against the Company before any local,
state or federal agency, court or other body challenging the validity of the
waiver of his claims under ADEA contained in Section 1 of this Release (but no
other portion of such waiver); or (ii) initiating or participating in an
investigation or Proceeding conducted by the EEOC.
3.    Time to Consider
Executive acknowledges that Executive has been advised that he has [twenty-one
(21)] [forty-five (45)] days from the date of receipt of this Release to
consider all the provisions of this Release, and, if Executive chooses to sign
this Release earlier, Executive does hereby knowingly and voluntarily waive said
given [twenty-one (21)] [forty-five (45)] day period. EXECUTIVE FURTHER
ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS RELEASE CAREFULLY, HAS BEEN ADVISED BY
THE COMPANY TO CONSULT AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW
EXECUTIVE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM
AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN SECTION 1 OF THIS RELEASE AND THE
OTHER PROVISIONS HEREOF. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS NOT BEEN
FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND EXECUTIVE
AGREES TO ALL OF ITS TERMS VOLUNTARILY.
4.    Revocation
Executive hereby acknowledges and understands that Executive shall have seven
(7) days from the date of execution of this Release to revoke this Release
(including,

2



--------------------------------------------------------------------------------




without limitation, any and all claims arising under the ADEA) and that neither
the Company nor any other person is obligated to provide any benefits to
Executive pursuant to Section [5(a)] [5(d)] [and 5(e)] of the Employment
Agreement until eight (8) days have passed since Executive’s signing of this
Release without Executive having revoked this Release, in which event the
Company immediately shall arrange and/or pay for any such benefits otherwise
attributable to said eight- (8) day period, consistent with the terms of the
Employment Agreement. If Executive revokes this Release, Executive will be
deemed not to have accepted the terms of this Release, and no action will be
required of the Company under any provision of this Release.
5.    No Admission
This Release does not constitute an admission of liability or wrongdoing of any
kind by Executive or the Company.
6.    General Provisions
A failure of any of the Releasees to insist on strict compliance with any
provision of this Release shall not be deemed a waiver of such provision or any
other provision hereof. If any provision of this Release is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable, and in the event that any provision is determined to be
entirely unenforceable, such provision shall be deemed severable, such that all
other provisions of this Release shall remain valid and binding upon Executive
and the Releasees.
7.    Governing Law
The validity, interpretations, construction and performance of this Release
shall be governed by the laws of the State of Delaware without giving effect to
conflict of laws principles.
IN WITNESS WHEREOF, Executive has hereunto set his hand as of the day and year
set forth opposite his signature below.






________________________        __________________________
DATE                        

3

